949 F.2d 401
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Sultan H. AKBARI, individually, and as Assignee of Sid Wisein his capacity as City Attorney of Idaho Springs,Colorado, Plaintiff-Appellant,v.ARROW INSURANCE MANAGEMENT, INC.;  Public Entities NationalCompany;  and Hartford Fire Insurance Company,Defendants-Appellees.
No. 90-1305.
United States Court of Appeals, Tenth Circuit.
Nov. 29, 1991.

Before SEYMOUR and STEPHEN H. ANDERSON, Circuit Judges, and BRATTON,* District Judge.
ORDER AND JUDGMENT**
SEYMOUR, Circuit Judge.


1
Plaintiff Sultan H. Akbari appeals from summary judgment granted to defendants Arrow Insurance Management, Inc., Public Entities National Company, and Hartford Fire Insurance Company on the grounds of res judicata.   We have reviewed the arguments plaintiff raises on appeal, and we are not persuaded that the district court erred.


2
Accordingly, the judgment of the district court is AFFIRMED.



*
 The Honorable Howard C. Bratton, District Judge, United States District Court for the District of New Mexico, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3